DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 13JAN2022 has been entered. Claims 1, 3 – 12, 14, 15, and 17 - 23  are currently pending in the application. 

Response to Argument

Applicant's arguments filed 13JAN2022 have been fully considered but they are not persuasive:

Argument 1: I. Claim Rejections Under 35 U.S.C. § 112: “Thus, the claims clearly recite privacy settings that are associated with an area and also privacy settings that are object specific privacy settings. Thus, one of skill in the art would understand that claim 7 recites privacy settings that include both the privacy settings that are associated with an area and privacy settings that are object specific privacy settings. Applicant further notes that the claims recite privacy settings that “comprise” elements, which is open ended, rather than the closed consists of. Accordingly, Applicant submits that one of skill in the art would understand the subject matter of the claimed invention. Accordingly, Applicant respectfully requests withdrawal of this rejection.” 
Response 1: the Examiner respectfully disagrees. While the Examiner acknowledges that “the claims clearly recite privacy settings that are associated with an area and also privacy settings that are object specific privacy settings,” it is not “clearly recited” or claimed that the term/phrase “privacy settings” per se is defined or intended as an inclusive term/phrase that includes - or is in reference to - both 
privacy settings that are associated with an area and 
object specific privacy settings
While the Rejection is maintained (see explanation in the 35 U.S.C. § 112 Rejection below), the Rejection language has been slightly amended and a possible amendment is provided for direction. 

Argument 2: II. Claim Rejections Under 35 U.S.C. § 103: A.: “Claim 1 recites, in part, “retrieving, based on the request and the area, privacy settings associated with the area within the construct of the physical space.” Independent claims 15 and 19, although of different scope, contain similar elements. Applicant submits that the cited art fails to teach at least this claimed feature.”
Applicant submits that the claim element requires retrieving privacy settings based on the area. While user privacy settings described in Paretti may include area information, the user privacy settings are not retrieved “based on the request and the area.”
Response 2: the Examiner respectfully disagrees. Claim 1 recites (in part):
retrieving, based on the request and the area, privacy settings associated with the area within the construct of the physical space;

As interpreted, the claim element has two requirements: 

a retrieving event that is based on the request and the area, and
retrieving privacy settings that are associated with the area (i.e., what is retrieved is the privacy settings)

The Examiner notes that ¶ 0059 of the present Specification recites:
At 940, an area within the construct of the physical space based on the position is determined. The area may be determined by retrieving the area from the location engine. The location engine may use the physical construct and the position of the object to determine an area within the physical construct where the object is located. Area specific privacy settings may be retrieved based on the determined area. Non-limiting examples of areas include a specific room, a specific restaurant, a lobby area, a specific pool, etc.

As interpreted, an area is first determined (i.e., the determined area) based on 1) the physical construct and 2) the position of the object, then area specific privacy settings may be retrieved based on the determined area. 
That is, privacy settings are interpreted as being associated with – not based on – an area (i.e., a determined area).
Regardless, PARETTI discloses in ¶ 0110 (in part):
A privacy policy may specify that a particular location reporting methodology is to be applied based on the location of a user.  Visibility 

Therefore the Rejection is maintained. 

Argument 3: II. Claim Rejections Under 35 U.S.C. § 103: B. The cited art does not teach “wherein determining the location value of the object comprises determining the area is within the private area.” “Claim 10 recites in part ‘wherein the location value of the object indicates a private value based on determining the area is within the private area.’ … At best, Frank describes returning an indication of a public area / public value and not a ‘private value.’”
Response 3: the Examiner respectfully disagrees and notes this argument is effectively identical to that made in the 16JUL2021 Applicant Arguments/Remarks (with the Response in the 28JUL2021 Office Action) – AND – that made again in the 14SEP2021 Applicant Arguments/Remarks (with the Response in the 21OCT2021 Office Action). Regardless, the Argument remains unpersuasive. 
While the Examiner directs the Applicant to the earlier Responses, for convenience, the 28JUL2021 Response is repeated (in part) below:
It is further noted that, as discussed in the 07SEP2021 Interview, there was general agreement that determination of privacy is simply via a stored/database parameter/flag or other means of identification, i.e., privacy and private/public area(s) are simply a matter of definition (e.g., context as may be defined for an explicit individual user) - and not of any inherent or well-known property of an area per se (e.g., two individuals may refer to a given area differently – what may be considered/defined to be “public” to one individual, may be considered/defined to be “private” to another individual).  
public space/area or private space/area is found in the present Specification.
The Examiner further notes several citations in the present Specification referenced in the interpretation of public/private space/area:
[¶ 0016] … A privacy engine, which may be running locally or remotely, may determine that one individual is in a private area.

[¶ 0027] … the privacy engine determines the beacon associated with individual 320A is in a public space. Based on determining the individual 320A is in a public space, the privacy engine may provide the coordinate of the individual, an indication of the lounge space where the individual is, or both. As another example, the staff may request the location of the individual 320B. The privacy engine may determine the individual 320B is in a private space..

[¶ 0032] … Areas on or near the beach 612 are known to be private. For example, restrooms 620 and 630 and a medical office 640 are known to be private areas.

[0033] The privacy engine may include data that represents these private areas. For example, a coordinate of each area along with a private radius may be stored on a device that includes the privacy engine. As another example, coordinates that mark the boundaries of the private areas may be stored.    

[¶ 0043] … In another example, privacy data is stored locally on the device, such that the local privacy engine is able to make the filter determination based on the privacy data. In this example, the device may utilize the local privacy data even when there is a data connection. In another example, only a portion of all of the privacy data is stored locally. 

[¶ 0049] … The data that defines the private areas may be received by the device from the known wireless network.

[¶ 0053] … In addition, the privacy settings may indicate certain areas where the individual’s location should be unknown or private. For example, the individual’s cabin, a spa, a pool, etc., may all be indicated as private areas for this specific individual. There may also be global privacy settings, such as bathrooms, etc., that are private by default for a large number of objects.

That is, while no explicit definition or determining factor is found for public/private space/area, what is – or is not – public or private is found to be simply a matter of a what is set/stored or otherwise known by the privacy engine to be public or private. private to one individual yet public to another. That is, classification as public or private is not based on e.g., any intrinsic property of the area per se (e.g., having/containing a sink/toilet), but simply a desired/stored designation. While, as argued, the Examiner recognizes that a movie theater may be commonly considered a public space, interpretation based on the present Specification is not found to support an space/area classification based simply on common usage. 
While the (unchanged) rejection is maintained, the Examiner again notes that clearer more specific claim to how/what distinguishes public/private may help the Application overcome the cited art and move the Application forward. It is also noted that the existing citation in Claim to FRANK ¶ 0108 was replicated in the specific argued claim element in an attempt to further clarify the rejection. 

Argument 4: II. Claim Rejections Under 35 U.S.C. § 103: C. The cited art fails to teach the claimed “determining a requestor from the request for the location of the object, wherein determining the location value of the object is based on the requestor.” Claim 12 recites in part “determining a requestor from the request for the location of the object, wherein determining the location value of the object is based on the requestor.” (emphasis added). On pages 19-20, the Office Action cites to paragraph [0042] of Biehl as allegedly teaching these features. Applicant respectfully disagrees.
Response 4: the Examiner respectfully disagrees and notes this argument is effectively identical to that made in the 14SEP2021 Applicant Arguments/Remarks (with 
For convenience, the 21OCT2021 Response is repeated (in part) below:
The Examiner notes that Claim 1, to which Claim 12 depends, claims:

receiving, at the electronic processor of a computing device, a request for a location value of an object that is remote from the computing device

Claim 12, as relating to the request, then further claims:

further comprising determining a requestor from the request for the location of the object, wherein determining the location value of the object is based on the requestor

That is, Claim 12 simply adds a further requirement to the request. The Examiner notes that BIEHL is merely recited to teach a technique of an additional requirement that would result in the predictable determination of a requestor’s identity. An Examiner’s note was added to the argued claim element in an attempt to further clarify the Rejection. The Rejection is maintained using the previously cited art. 

Allowable Subject Matter

Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites (in part):
The method of claim 1, further comprising 
receiving object specific privacy settings, 
wherein the privacy settings comprise the object specific privacy settings, and 
wherein the object specific privacy settings are different from the privacy settings associated with the area.

It is first noted that there is insufficient antecedent basis for the underlined limitation in the claim. While the only possible antecedent basis for the privacy settings would be from Claim 1 (to which Claim 7 depends), no unambiguous antecedent basis is found (particularly considering the use of the use of the privacy settings. While, as interpreted, it is argued (see Argument 1 above) that privacy settings comprise both the privacy settings associated with the area and the object specific privacy settings, no unambiguous claim language to that effect is found. 
A possible amendment to Claim 7 that addresses the Rejection could be:
The method of claim 1, further comprising 
receiving object specific privacy settings, 
wherein both the privacy settings associated with the area and the object specific privacy settings, and 
wherein the object specific privacy settings are different from the privacy settings associated with the area.

Appropriate correction is required.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, and 19 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent  Publication 2010/0076777 to PARETTI et al. (hereinafter “PARETTI”) in view of U.S. Patent  Publication 2016/0066189 to MAHAFFEY et al. (hereinafter “MAHAFFEY-189”).
Regarding Claim 1 (Currently Amended), PARETTI discloses a method comprising operations performed using an electronic processor, the operations comprising:
receiving, at the electronic processor of a computing device, a request for a location value of an object that is remote from the computing device (location tracking privacy engine 104 is configured to obtain location information about ;
determining coordinates of the object within a construct of a physical space, wherein the construct of the physical space is a three-dimensional representation of the physical space, and wherein the construct of the physical space comprises physical and virtual boundaries that define a plurality of areas within the physical space (location tracking system 102 is configured to obtain location information about a plurality of tracked entities 110, wherein such location information may be indicative of a current, past or future location of each of tracked entities 110.  The location information may include actual location information, such as a geographical identifier of a location of an entity (including but not limited to coordinates (e.g., 2D or 3D));
retrieving, based on the request and the area, privacy settings associated with the area within the construct of the physical space (Privacy policies database 206 is configured to store privacy policies specified by users via interaction with user interface 202, wherein such privacy policies govern how location tracking privacy ;
returning the location value of the object in response to the request for the location value of the object, wherein the location value is less precise than the determined coordinates of the object within the construct of the physical space (location information is provided to context-aware applications/services 106 may include providing the location information, not providing the location information, modifying the content or granularity of the location information, selectively providing the location information to certain applications/services or users thereof, and/or selectively modifying the content or granularity of the location information based on a recipient application/service or user thereof.  Location tracking privacy engine 104 performs this function in accordance with privacy policies set by users associated with the tracked entities. [¶ 0040]. The Examiner notes that: 1) no precision/granularity of the coordinates is claimed/required; 2) no mechanism is claimed as to how the coordinates are determined or acquired; and 3) consistent with e.g., ¶ 0027 of the present Specification, the location value is interpreted as any generalized location - other than - precise coordinates.)

While PARETTI does not explicitly disclose, or is not relied on to disclose in the same field of endeavor, MAHAFFEY-189 teaches:
determining an area from the plurality of areas within the construct of the physical space based on the coordinates of the object within the construct of the physical space (To determine that the location of the portable electronic device is within the particular geographical area (e.g., zip code), the server may correlate the location data with a zip code database … the received location data may include longitude and latitude coordinates.  The server may consult the zip code database to determine the corresponding zip code associated with the received coordinates. [¶ 0280]. The Examiner notes no mechanism is claimed as to how the current coordinates are determined.);

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of PARETTI with that of MAHAFFEY-189 for advantage of a system that allows both users and administrators to obtain remote access to a lost or stolen mobile device in order to secure the stored data, locate the mobile device, and provide feedback that confirms that the desired actions have successfully been executed. (MAHAFFEY-189: ¶ 0007)

Regarding Claim 15 
a system comprising: an electronic processor of a computing device, the electronic processor (Each of the elements of the various systems depicted in FIGS. 1, 2, 5, 7, 9 and 12 and each of the steps of flowcharts depicted in FIGS. 4, 6, 8, 10 and 11 may each be implemented by one or more processor-based computer systems.  An example of such a computer system 1300 is depicted in FIG. 13. [¶ 0164] … As shown in FIG. 13, computer system 1300 includes a processing unit 1304 that includes one or more processors. [¶ 0165] … Computer system 1300 also includes … a removable storage drive 1324 .. Removable storage drive 1324 reads from and/or writes to a removable storage unit 1328 … removable storage unit 1328 includes a computer usable storage medium having stored therein computer software and/or data. [¶ 0166]) performing the Method of Claim 1 above. Therefore, Claim 15 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 19 (Currently Amended), the features of Claim 19 are essentially the same as Claim 1 with a PARETTI further disclosing a non-transitory computer-readable storage medium storing computer-executable instructions (Each of the elements of the various systems depicted in FIGS. 1, 2, 5, 7, 9 and 12 and each of the steps of flowcharts depicted in FIGS. 4, 6, 8, 10 and 11 may each be implemented by one or more processor-based computer systems.  An example of such a computer system 1300 is depicted in FIG. 13. [¶ 0164] … As shown in FIG. 13, computer system 1300 includes a processing unit 1304 that includes one or more processors. [¶ 0165] … Computer system 1300 also includes … a removable storage drive 1324 .. Removable .

Claims 3, 6, 12, 17, 18, 20, and 23 rejected under 35 U.S.C. 103 as being unpatentable over PARETTI in view of MAHAFFEY-189, and U.S. Patent  Publication 2016/0182529 to BIEHL et al. (hereinafter “BIEHL”).

Regarding Claim 3 (Previously Presented), the combination of PARETTI with that of MAHAFFEY-189 teaches the method of claim 1. 
While the combination of PARETTI with that of MAHAFFEY-189 does not explicitly teach, or is not relied on to teach, in the same field of endeavor BIEHL teaches:
wherein the location value of the object indicates a room within the construct of the physical space (an indoor localization system is used to provide location information that is capable of locating an electronic device, such as a smartphone or tablet of the user, with a room-level accuracy. [¶ 0039] … FIG. 1 illustrates an exemplary logical diagram of an embodiment of a system 100 for secure document access control based on location information. … one or more location devices (e.g. beacons) 101 are disposed inside and outside the user's room to assist in determining user's location within a building. [¶ 0040] … the access control engine 109 stores information identifying the rooms or other 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of PARETTI and MAHAFFEY-189 with that of BIEHL for advantage of a localization system … used to provide location information that is capable of locating an electronic device, such as a smartphone or tablet of the user, with a room-level accuracy. (BIEHL: ¶ 0039)

Regarding Claim 6 (Previously Presented), the combination of PARETTI and MAHAFFEY-189 teaches the method of claim 1.
While PARETTI does not explicitly disclose, or is not relied on to disclose, MAHAFFEY-189 further teaches:
wherein the location value of the object is unknown (With reference to FIG. 5, an exemplary mobile device remote access web page is illustrated.  The web page provides general management and assistance functionality. [¶ 0124] … The web page provides several tabs each displaying different information and controls relating to the currently selected device.  The primary remote access controls for recovering and securing a lost or stolen device are on the "Missing Device" tab 503 of the web page. [¶ 0125] … In this example, the user selected the "Missing Device" tab 503.  The web page displays suggestions for finding and securing the phone based upon the circumstances in which the phone was lost 580.  The 

Motivation to combine the teaching of PARETTI with that of MAHAFFEY-189 given in Claim 1 above.
Additionally, in the same field of endeavor, BIEHL teaches:
wherein the location value of the object is unknown (for purposes of determining its location. [¶ 0041])

Motivation to combine the teaching of PARETTI and MAHAFFEY-189 with that of BIEHL given in Claim 3 above.

Regarding Claim 12 (Currently Amended), the combination of PARETTI and MAHAFFEY-189 teaches the method of claim 1.
While the combination of PARETTI does not explicitly disclose, or is not relied on to disclose, MAHAFFEY-189 further teaches:
wherein the requestor and object are different (determination may be based on receiving a request from a client, detecting at a server that the device is lost or stolen, or detecting at the device that the device is missing. [¶ 0012])

Motivation to combine the teaching of PARETTI with that of MAHAFFEY-189 given in Claim 1 above.

 and MAHAFFEY-189 does not explicitly teach, or is not relied on to teach, in the same field of endeavor, BIEHL teaches:
further comprising determining a requestor from the request for the location of the object, wherein determining the location value of the object is based on the requestor (The access control engine then sends a mobile device location request 123 containing the aforesaid unique mobile device identifier to the location database 107.  The location database 107 uses the received mobile device identifier to lookup the current location of the corresponding user's mobile device 102.  The location information, which may be in a form of a unique location identifier, is then returned to the access control engine 109. [¶ 0042]. The Examiner notes that: 1) in order to “return” location information to the access control engine (the requestor), the location database obviously has had to identify the access control engine (the requestor); and 2) the “determining” would not be done IF not for the request from the requestor (i.e., the determining is in some way, shape, or form, “based on” the requestor’s request)) 

Motivation to combine the teaching of PARETTI and MAHAFFEY-189 with that of BIEHL given in Claim 3 above.

Regarding Claim 17 (Previously Presented), the features of Claim 17 are essentially the same as Claim 3 with the system of claim 15 performing the method of claim 1 above. Therefore, Claim 17 is rejected on the same grounds and motivation as Claim 3.

Regarding Claim 18 (Previously Presented), the features of Claim 18 are essentially the same as Claim 4 with the system of claim 15 performing the method of claim 1 above. Therefore, Claim 18 is rejected on the same grounds and motivation as Claim 4.

Regarding Claim 20 (Previously Presented), the features of Claim 20 are essentially the same as Claim 4 with the non-transitory computer-readable storage medium of claim 19 performing the method of claim 1 above. Therefore, Claim 20 is rejected on the same grounds and motivation as Claim 4.

Regarding Claim 23 (Previously Presented), the features of Claim 23 are essentially the same as Claim 12 with the system of claim 15 performing the method of claim 1 above. Therefore, Claim 23 is rejected on the same grounds and motivation as Claim 12.

Claims 4 and 5 rejected under 35 U.S.C. 103 as being unpatentable over PARETTI in view of MAHAFFEY-189, U.S. Patent 10509100 to REED et al. (hereinafter “REED”), and BIEHL.

Regarding Claim 4 (Previously Presented), the combination of PARETTI and MAHAFFEY-189 teaches the method of claim 1.

wherein determining the location value of the object based on the area and the privacy settings (an indoor localization system is used to provide location information that is capable of locating an electronic device, such as a smartphone or tablet of the user, with a room-level accuracy. [¶ 0039] … FIG. 1 illustrates an exemplary logical diagram of an embodiment of a system 100 for secure document access control based on location information. … one or more location devices (e.g. beacons) 101 are disposed inside and outside the user's room to assist in determining user's location within a building. [¶ 0040] … the access control engine 109 stores information identifying the rooms or other locations where secure document viewing is allowed.  Such rooms may have one or more of the aforesaid location devices 101 installed therein. [¶ 0048]. The Examiner notes that it is ambiguous as to whether the privacy settings are the same or different than the privacy settings associated with the area.

Motivation to combine the teaching of PARETTI and MAHAFFEY-189 with that of BIEHL given in Claim 3 above.
While the combination of PARETTI, MAHAFFEY-189, and BIEHL does not explicitly teach, or is not relied on to teach, in the same field of endeavor, REED teaches:
wherein determining a location value of the object based on the area and the privacy settings comprises determining a larger area within the construct of the physical space that includes the area, wherein the location value of the object indicates the larger area (When such a mobile device discovers a wireless beacon broadcast from a beacon that has been deployed in the field, the mobile device can obtain, from one or more packets broadcasted by the beacon, a unique device ID of the beacon.  At the time at which the mobile device discovers the wireless beacon's broadcast, the mobile device can also obtain global positioning system (GPS) data from the operating system of the mobile device.  This GPS data may include at least a GPS location and an accuracy of that GPS location, which may be an estimated distance … that indicates a maximum error of the reported GPS location.  The mobile device may send the device ID of the beacon and the GPS data (asset tracking data) to the asset tracking system over a computer network (e.g., WiFi, cellular, satellite, etc.). [Column 1 Line 67 – Column 2 Line 15]. The Examiner notes that: 1) consistent with e.g., ¶ 0027 of the present Specification, the location value is interpreted as any generalized location - other than - precise coordinates (e.g., a room, a building, an area, a ZIP Code, a city, etc.).)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of PARETTI, MAHAFFEY-189, and BIEHL with that of REED for advantage of techniques and systems for tracking assets using wireless beacons that are attached to the assets. (REED: Column 1 Lines 44 – 45)

Regarding Claim 5 (Previously Presented), the combination of PARETTI, MAHAFFEY-189, BIEHL, and REED teaches the method of claim 4.
While PARETTI does not explicitly disclose, or is not relied on to disclose, BIEHL further teaches:
wherein the larger area indicates a floor within the construct of the physical space (locations could be single or multiple rooms, floors, buildings and other suitable locations. [¶ 0056])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of PARETTI and MAHAFFEY-189 with that of BIEHL for advantage of a localization system … used to provide location information that is capable of locating an electronic device, such as a smartphone or tablet of the user, with a room-level accuracy. (BIEHL: ¶ 0039)

Claims 7 and 8 rejected under 35 U.S.C. 103 as being unpatentable over PARETTI, MAHAFFEY-189, and U.S. Patent Publication 2010/0009657 to DINGLER et al. (hereinafter “DINGLER”).

Regarding Claim 7 (Currently Amended), the combination of PARETTI and MAHAFFEY-189 teaches the method of claim 1.
While PARETTI discloses privacy settings (Location tracking privacy engine 104 is configured to act as an intermediary between location tracking system 102 and certain context-aware applications and services that consume location information.  In  and MAHAFFEY-189 does not specifically teach:
further comprising receiving object specific privacy settings, wherein the privacy settings comprise the object specific privacy settings; and wherein the object specific privacy settings are different from the privacy settings associated with the area.

However, in the same field of endeavor, DINGLER teaches:
further comprising receiving object specific privacy settings, wherein the privacy settings comprise the object specific privacy settings; and wherein the object specific privacy settings are different from the privacy settings associated with the area (providing a computer infrastructure operable to at least provide fictitious location or route information of a mobile user to selected users or group of users based on a mobile user provided profile.  [¶ 0024] … A user identifies certain windows (times) during which his or her location is blocked during specific periods of time, when specific subscribers (or groups of subscribers) make a location request, allowing for further privacy and, in embodiments, allowing for a different location (a ghost location). [¶ 0037] … the Management Tool 14a can parse a user profile to determine that only certain requesting third parties obtain actual location or route information during predefined times and other third parties receive fictitious location or route information during predefined times, without the mobile user having to opt out of any services or terminate the services. [¶ 0040] … as shown in Table 1, the profiles may include selected users such as wireless devices, groups of wireless devices, service providers, content providers etc. that have permission or limited permission to view a user's actual or fictitious location during certain time periods, as part of the authorization infrastructure. [¶ 0047] … the mobile user can simply provide a specific profile to ensure that only certain location information is sent to certain users at certain times.  This will allow the mobile user to selectively protect its privacy as it deems fit.  Thus, in one example, the mobile user can select a timeframe in which certain location information can be cloaked, e.g., provide fictitious location or route information, for a certain user or group of users. [¶ 0048])

 and MAHAFFEY-189 with that of DINGLER for advantage provides methods, which allow users to opt in or opt out of the location based services, as well as to provide fictitious locations and routes of travel during predetermined periods of times to designated requesting users. (DINGLER: ¶ 0033)

Regarding Claim 8 (Previously Presented), the combination of PARETTI and MAHAFFEY-189 teaches the method of claim 7.

While PARETTI does not explicitly disclose, or is not relied on to disclose, DINGLER teaches:
wherein the object specific privacy settings comprises a private time period wherein determining the location value comprises determining a time of the request is within the private time period, wherein the location value comprises a private value based on determining the time of the request is within the private time period (A user identifies certain windows (times) during which his or her location is blocked during specific periods of time, when specific subscribers (or groups of subscribers) make a location request, allowing for further privacy and, in embodiments, allowing for a different location (a ghost location). [¶ 0037] … the Management Tool 14a can parse a user profile to determine that only certain requesting third parties obtain actual location or route information during predefined times and other third parties receive fictitious location or route 

Motivation to combine the teaching of PARETTI and MAHAFFEY-189 with that of DINGLER given in Claim 7 above.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over PARETTI in view of MAHAFFEY-189, DINGLER, and U.S. Patent  Publication 2007/0264974 to FRANK et al. (hereinafter “FRANK”). 

Regarding Claim 10 (Previously Presented), the combination of PARETTI, MAHAFFEY-189, and DINGLER teaches the method of claim 7.
While PARETTI does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor FRANK teaches:
wherein the object specific privacy settings comprises a private area (The rules on providing location information could vary based upon one or more of the following as well as possibly other additional factors: … the location of the user , 
wherein determining the location value of the object comprises determining the area is within the private area (A remote cell phone, such as the wireless device 114, could compare its known current location against a database of geographic zones for various business types to determine that the phone has entered a movie theater.  Then, the alerting type could be automatically changed to vibration from an audible ring.  Remote devices could allow a public mode that allows movie theaters, libraries, schools, etc. to adjust the alerting mechanism for non-priority calls (such as from friends) as opposed to family emergencies. [¶ 0074] … users of location services may want certain geographical zones of privacy in which the location information is purposely provided to other people communicating with the users in a way that has less accuracy than the location system is capable of providing. [¶  0108]), 
wherein the location value of the object indicates a private value based on determining the area is within the private area (A remote cell phone, such as the wireless device 114, could compare its known current location against a database of geographic zones for various business types to determine that the phone has entered a movie theater.  Then, the alerting type could be automatically changed to vibration from an audible ring.  Remote devices could private value” is found in the present Specification, “private” is not interpreted to have patentable weight beyond simply describing “value.”).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of PARETTI, MAHAFFEY-189, and DINGLER with that of FRANK for advantage of implementing privacy control of location information. (FRANK: ¶ 0008)

Claims 14, and 21 rejected under 35 U.S.C. 103 as being unpatentable over PARETTI in view of MAHAFFEY-189 and U.S. Patent  Publication 2007/0264974 to FRANK et al. (hereinafter “FRANK”). 

Regarding Claim 14 (Previously Presented), the combination of PARETTI and MAHAFFEY-189 teaches the method of claim 1.
The combination of PARETTI and MAHAFFEY-189 does not explicitly teach, or is not relied on to teach: 
wherein the privacy settings comprise an area-time privacy setting, wherein the determined location value of the object is based on the area-time privacy setting.

However, in the same field of endeavor, FRANK teaches: 
wherein the privacy settings comprise an area-time privacy setting, wherein the determined location value of the object is based on the area-time privacy setting (The rules on providing location information could vary based upon one or more of the following as well as possibly other additional factors: who is receiving the information about the location of the user (e.g., family, friends/buddy list, stranger); the location of the user (e.g., restroom, at home, in the office); the defined characteristics of locations (such as fuzzy zones in bathrooms); and time of day, work day, and/or holiday scheduling (e.g., location information provided to co-workers 9 AM-5 M-F versus provided to family 24 hours/day.times.7 days/week). [¶ 0105])

Motivation to combine the teaching of PARETTI and MAHAFFEY-189 with that of FRANK given in Claim 10 above.

Regarding Claim 21 (Currently Amended), the combination of PARETTI and MAHAFFEY-189 teaches the method of claim 1.
The combination of PARETTI and MAHAFFEY-189 does not explicitly teach, or is not relied on to teach: 
wherein the object specific privacy settings comprises a private area, 
wherein determining the location value of the object comprises determining the area is within the private area, 
wherein the location value comprises a private value based on determining the area is within the private area.

However, in the same field of endeavor, FRANK teaches: 
wherein the object specific privacy settings comprises a private area (The rules on providing location information could vary based upon one or more of the following as well as possibly other additional factors: … the location of the user (e.g., restroom, at home, in the office); the defined characteristics of locations (such as fuzzy zones in bathrooms). [¶ 0105] … users of location services may want certain geographical zones of privacy in which the location information is purposely provided to other people communicating with the users in a way that has less accuracy than the location system is capable of providing. [¶ 0108]), 
wherein determining the location value of the object comprises determining the area is within the private area (A remote cell phone, such as the wireless device 114, could compare its known current location against a database of geographic zones for various business types to determine that the phone has entered a movie theater.  Then, the alerting type could be automatically changed to vibration from an audible ring.  Remote devices could allow a public mode that allows movie theaters, libraries, schools, etc. to adjust the alerting mechanism for non-priority calls (such as from friends) as opposed to family emergencies. [¶ 0074]), 
wherein the location value of the object indicates a private value based on determining the area is within the private area (A remote cell phone, such as the wireless device 114, could compare its known current location against a database of geographic zones for various business types to determine that the private value” is found in the present Specification, “private” is not interpreted to have patentable weight beyond simply describing “value.”).

Motivation to combine the teaching of PARETTI and MAHAFFEY-189 with that of FRANK given in Claim 10 above.

Claims 11 and 22 rejected under 35 U.S.C. 103 as being unpatentable over PARETTI in view of MAHAFFEY-189 and U.S. Patent Publication 2012/0220308 to LEDLIE et al. (hereinafter “LEDLIE”). 

Regarding Claim 11 (Previously Presented), the combination of PARETTI and MAHAFFEY-189 teaches the method of claim 1.
The combination of PARETTI and MAHAFFEY-189 does not explicitly teach, or is not relied on to teach: 
wherein the privacy settings comprise global private areas.

However, in the same field of endeavor, LEDLIE teaches: 
wherein the privacy settings comprise global private areas (As shown in FIG. 1, the system 100 comprises a user equipment (UE) 101 (or UEs 101 or UEs 101a-101n) having connectivity to a map platform 103 via a communication network 105.  The location-based data may be utilized by applications 107 of the UE 101 (e.g., location-based applications).  … location-based data, such as mapping information, may be included in a map database 111 associated with the map platform 103 for access by the applications 107.  The mapping information may be retrieved from the map database 111 to be utilized by the applications 107 of the UE 101. [¶ 0039] … the pre-fetching manager 109 may retrieve and cache location-based data with respect to a plurality of user privacy levels.  The plurality of user privacy levels of a user device may, for instance, be associated with respective granularities of the determined discrete areas. … the desired location-based data may be with respect to a cell tower coverage area.  Thus, based on the corresponding privacy level, the retrieval of the location-based data may include, for instance, the country perspective, the state/province perspective, the city/town perspective, the cell tower coverage perspective, etc. [¶ 0047] … the pre-fetching manager 109 requests for and caches a portion of the location-based data based on one privacy level (e.g., the country).  The other portions of the location-based data associated with other privacy levels (e.g., the city/town, the cell tower, etc.) may not be retrieved, or may be retrieved only at a later time and thus will become available for presentation to the user and/or for executing the application 107.  In a further embodiment, the pre-fetching manager 109 may update the portion of the location-based data based on a change of the privacy global private areas” in ¶ 0043 of the present Specification, it is ambiguous as to what defines a  “global private area”)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of PARETTI and MAHAFFEY-189 with that of LEDLIE for advantage of an approach for pre-fetching location-based data while maintaining user privacy. (LEDLIE: ¶ 0002)

Regarding Claim 22 (Previously Presented), the features of Claim 22 are essentially the same as Claim 11 with the system of claim 15 performing the method of claim 1 above. Therefore, Claim 22 is rejected on the same grounds and motivation as Claim 11.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644